Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-11, 15, 16, 19 and 20 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    219
    624
    media_image1.png
    Greyscale
,
and the species of Example 103, found on page 186 of the instant specification (reproduced below),

    PNG
    media_image2.png
    388
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    876
    media_image3.png
    Greyscale

in the reply filed on October 28, 2021 was acknowledged in the previous Office Action.

The requirement was deemed proper and therefore made FINAL in the previous Office Action.


  	Applicant’s claimed compound genus of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
, has a number of variables and their permutations and combinations 
The claims within elected Group I have been examined to the extent that they are readable on the elected species of Example 103.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art applied against the claims.  Note, M.P.E.P. § 803.02.  
The subject matter of the expanded search, inclusive of the elected species of Example 103, was as follows:

    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A represents C-R1;
B represents C-R2;
R6 represents isoxazolyl or pyrazolyl, each optionally substituted; and
all other variables are as defined.


	As a result of the current amendments to the claims per the Amendment filed February 15, 2022, the search and examination has been expanded until the entire scope of compounds embraced by currently amended independent claim 1 has been searched.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no without traverse in the reply filed on 
October 28, 2021.


	Rejections and objection made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the specification and claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


	As a result of the amendments to the claims per the Amendment filed February 15, 2022, the following 
rejections now apply.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In currently amended claim 10, improper Markush language has been added to the claim because of the phrase “the optional substituents on R5 comprise”.  The use of “comprise” instead of “are” is open-ended language which should not be used when defining a Markush grouping.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 9, 10 and 15 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Dzierba et al. {WO 2016/022312 A1} - who disclose, for instance, the compound on page 145,

    PNG
    media_image5.png
    214
    602
    media_image5.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=heteroaryl [i.e., pyridyl]; 
D=C-R3 and R3=hydrogen; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=cycloalkyl [i.e., cyclopropyl]; and
R6=-OR6a where R6a=alkyl};  or

	b)	Hewawasam et al. {US 2016/0158200} - who disclose, for instance, the product of Example B67, Step B on page 301, and as evidenced by Sperl et al. {US Patent 5,948,779},

    PNG
    media_image6.png
    276
    405
    media_image6.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=hydrogen; 
D=C-R3 and R3=substituted C2-alkynyl; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=cycloalkyl substituted with C1 alkyl 
[i.e., 1-methyl-cyclopropyl]; and
R6=-OR6a where R6a=alkyl}.

Each of the above cited prior art disclose at least one compound that is embraced by the currently amended claims as shown.  Further, Hewawasam et al. {paragraph 



Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
	The elected species of Example 103 is allowable over the prior art of record.

Claims 7, 8, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first 


This application contains claims 19 and 20 drawn to an invention nonelected without traverse in the reply filed on October 28, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


March 1, 2022
Book XXV, page 136